DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 06 January 2014, claims 1-20 are presently pending in the application, of which, claims 1, 10 and 16 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
The Examiner acknowledges the instant application claims priority to a US Provisional Application No. 62/673,432, filed 18 May 2018, and has been accorded the earliest effective file date.

Drawings
The drawings, filed 08 May 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over a non-patent literature titled “FPGA-Based Dynamically Reconfigurable SQL Query Processing,” by Ziener, Daniel, et al, ACM Transactions on Reconfigurable Technology and Systems (TRETS), vol. 9, no., 2016, pages 1-26, (known hereinafter as Ziener) in view of a non-patent literature titled “Centaur: A Framework for Hybrid CPU-FGPA Databases,” by Owaida, Muhsen, et al, IEEE 25th Annual International Symposium on Field-Programmable Custom Computing Machines, 2016, pages 211-218(known hereinafter as Owaida).

As per claim 1, Ziener teaches a method comprising: 
receiving, at a computer system, a query for data stored in a relational database management system (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer…); 
generating, using the computer system, a query plan based on the query (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).);
generating, using the computer system, an execution plan based on the query plan (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system). See further section 3, where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA.), wherein generating the execution plan comprises: 
determining a plurality of available physical resources for executing at least a portion of the query plan (Ziener, see page 4, section 3, which discloses where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA, where the reconfiguration manager keeps track of the allocation of partially reconfigurable areas as well as active and finished queries.); 
identifying a first physical resource from among the plurality of available physical resources, wherein the first physical resource comprises a first central processing unit (CPU) and a first field-programmable gate array (FPGA) (e.g. Ziener, see page 4, section 3, which discloses after module loading, the database tables are streamed from the main memory to the FGPA and into partially reconfigurable area., where the data is processed by the loaded operator modules and the corresponding result is streamed continuously back to the main memory.); 
generating first instructions to the first physical resource to execute a first portion of the query plan (e.g. Ziener, see page 4, section 3, which discloses each partially reconfigurable area may implement one or a subset of a query accelerator.); 
determining a first resource cost associated with executing at least some of the first portion of the query plan using the first CPU and a second resource cost associated with executing at least some of the first portion of the query plan using the first FPGA (e.g. Ziener, see page 3, section 2, which discloses with the help of this ;
in response, generating second instructions to the first FPGA to execute at some of the first portion of the query plan (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.); and 
executing the execution plan to retrieve the data stored in the relational database management system (e.g. Ziener, see section 1, pages 1-2, which discloses more important kinds of data are stored in relational database manage system (RDBMS), which are able to load, analyze, and process the data based on requested inquiries, mostly given in the form of SQL queries.). 
Although Ziener discloses FPGA, cost models, and execution of a query plan, it does not explicitly disclose determining that the second resource cost is lower than the first resource cost; and wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA.
Owaida discloses determining that the second resource cost is lower than the first resource cost (e.g. Owaida, see page 216, which discloses two workloads are compared in which when the first workload, the cost is similar, the FPGA delivers better performance.); and 
wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA (Owaida, see page 213, which discloses shared memory management, where the FPGA is shared and allocated by a custom memory allocator.).
Ziener is directed to FPGA-based SQL query processing approach exploiting the capabilities of partial dynamic reconfiguration of modern FPGAs. Owaida is directed to a framework running FPGA that allows dynamic allocation of FPGA operators to query plans, pipelining these operators among themselves when needed. Both are analogous art because they improve the efficiency of FPGA query plan execution and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Ziener with the teachings of Owaida to include the claimed features with the motivation to improve data manipulation in an relational database environment.

As per claim 11, Ziener teaches a non-transitory computer-readable medium including one or more sequences of instructions which, when executed by the one or more processor, causes: 
receiving, at a computer system, a query for data stored in a relational database management system (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer…); 
generating, using the computer system, a query plan based on the query (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).);
generating, using the computer system, an execution plan based on the query plan (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an , wherein generating the execution plan comprises: 
determining a plurality of available physical resources for executing at least a portion of the query plan (Ziener, see page 4, section 3, which discloses where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA, where the reconfiguration manager keeps track of the allocation of partially reconfigurable areas as well as active and finished queries.); 
identifying a first physical resource from among the plurality of available physical resources, wherein the first physical resource comprises a first central processing unit (CPU) and a first field-programmable gate array (FPGA) (e.g. Ziener, see page 4, section 3, which discloses after module loading, the database tables are streamed from the main memory to the FGPA and into partially reconfigurable area., where the data is processed by the loaded operator modules and the corresponding result is streamed continuously back to the main memory.); 
generating first instructions to the first physical resource to execute a first portion of the query plan (e.g. Ziener, see page 4, section 3, which discloses each partially reconfigurable area may implement one or a subset of a query accelerator.); 
determining a first resource cost associated with executing at least some of the first portion of the query plan using the first CPU and a second resource cost associated with executing at least some of the first portion of the query plan using the first FPGA (e.g. Ziener, see page 3, section 2, which discloses with the help of this performance calculus, we are able to choose at runtime the best configuration of our SQL processing system for a given incoming query, database size, and estimated selectively of the query. This is a ;
in response, generating second instructions to the first FPGA to execute at some of the first portion of the query plan (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.); and 
executing the execution plan to retrieve the data stored in the relational database management system (e.g. Ziener, see section 1, pages 1-2, which discloses more important kinds of data are stored in relational database manage system (RDBMS), which are able to load, analyze, and process the data based on requested inquiries, mostly given in the form of SQL queries.). 
Although Ziener discloses FPGA, cost models, and execution of a query plan, it does not explicitly disclose determining that the second resource cost is lower than the first resource cost; and wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA.
Owaida discloses determining that the second resource cost is lower than the first resource cost (e.g. Owaida, see page 216, which discloses two workloads are compared in which when the first workload, the cost is similar, the FPGA delivers better performance.); and 
wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA (Owaida, see page 213, which discloses shared memory management, where the FPGA is shared and allocated by a custom memory allocator.).


As per claim 21, Ziener teaches a system comprising: 
one or more processors (e.g. Ziener, see section 1); and 
one or more non-transitory computer-readable medium including one or more sequences of instructions which, when executed by the one or more processor (e.g. Ziener, see section 1), causes:
receiving, at a computer system, a query for data stored in a relational database management system (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer…); 
generating, using the computer system, a query plan based on the query (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).);
generating, using the computer system, an execution plan based on the query plan (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called , wherein generating the execution plan comprises: 
determining a plurality of available physical resources for executing at least a portion of the query plan (Ziener, see page 4, section 3, which discloses where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA, where the reconfiguration manager keeps track of the allocation of partially reconfigurable areas as well as active and finished queries.); 
identifying a first physical resource from among the plurality of available physical resources, wherein the first physical resource comprises a first central processing unit (CPU) and a first field-programmable gate array (FPGA) (e.g. Ziener, see page 4, section 3, which discloses after module loading, the database tables are streamed from the main memory to the FGPA and into partially reconfigurable area., where the data is processed by the loaded operator modules and the corresponding result is streamed continuously back to the main memory.); 
generating first instructions to the first physical resource to execute a first portion of the query plan (e.g. Ziener, see page 4, section 3, which discloses each partially reconfigurable area may implement one or a subset of a query accelerator.); 
determining a first resource cost associated with executing at least some of the first portion of the query plan using the first CPU and a second resource cost associated with executing at least some of the first portion of the query plan using the first FPGA (e.g. Ziener, see page 3, section 2, which discloses with the help of this performance calculus, we are able to choose at runtime the best configuration of our SQL processing system for a given incoming query, database size, and estimated selectively of the query. This is a ;
in response, generating second instructions to the first FPGA to execute at some of the first portion of the query plan (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.); and 
executing the execution plan to retrieve the data stored in the relational database management system (e.g. Ziener, see section 1, pages 1-2, which discloses more important kinds of data are stored in relational database manage system (RDBMS), which are able to load, analyze, and process the data based on requested inquiries, mostly given in the form of SQL queries.). 
Although Ziener discloses FPGA, cost models, and execution of a query plan, it does not explicitly disclose determining that the second resource cost is lower than the first resource cost; and wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA.
Owaida discloses determining that the second resource cost is lower than the first resource cost (e.g. Owaida, see page 216, which discloses two workloads are compared in which when the first workload, the cost is similar, the FPGA delivers better performance.); and 
wherein executing the execution plan comprises transmitting the first instructions to the first physical resource and the second instructions to the first FPGA (Owaida, see page 213, which discloses shared memory management, where the FPGA is shared and allocated by a custom memory allocator.).


As per claims 2, 12, and 22, the modified teachings of Ziener with Owaida teaches the method of claim 1, the non-transitory computer-readable medium of claim 11, and the system of claim 21, respectively, wherein generating the execution plan further comprises: 
identifying a second physical resource from among the plurality of available physical resources, wherein the second physical resource comprises a second CPU and a second FPGA (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).); 
generating third instructions to the second physical resource to execute second portion of the query plan (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system). See further section 3, where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA.); and 
wherein the method further comprises: 
determining a third resource cost associated with executing at least some of the second portion of the query plan using the second CPU and a fourth resource cost associated with executing at least some of the second portion of the query plan using the second FPGA (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.); 
(e.g. Owaida, see page 216, which discloses two workloads are compared in which when the first workload, the cost is similar, the FPGA delivers better performance.); and 
in response, generating fourth instructions to the second FPGA to execute at some of the second portion of the query plan (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.). 

As per claims 3, 13, and 23, the modified teachings of Ziener with Owaida teaches the method of claim 2, the non-transitory computer-readable medium of claim 12, and the system of claim 22, respectively, wherein the second CPU is the first CPU (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system). See further section 3, where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA.). 

As per claims 4, 14, and 24, the modified teachings of Ziener with Owaida teaches the method of claim 2, the non-transitory computer-readable medium of claim 12, and the system of claim 22, respectively, wherein the second CPU is different than the first CPU (e.g. Ziener, see section 1). 

As per claims 5, 15, and 25, the modified teachings of Ziener with Owaida teaches the method of claim 2, the non-transitory computer-readable medium of claim 12, and the system of claim 22, respectively, wherein the second FPGA is the first FPGA (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system). See further section 3, where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA.). 

As per claims 6, 16, and 26, the modified teachings of Ziener with Owaida teaches the method of claim 2, the non-transitory computer-readable medium of claim 12, and the system of claim 22, respectively, wherein the second FPGA is different than the first FPGA (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system). See further section 3, where the streaming data path, which typically cascades several modules, is loaded into a partially reconfigurable area inside the FPGA.). 

As per claims 7, 17, and 27, the modified teachings of Ziener with Owaida teaches the method of claim 1, the non-transitory computer-readable medium of claim 11, and the system of claim 21, respectively, (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).). 

As per claims 8, 18, and 28, the modified teachings of Ziener with Owaida teaches the method of claim 7, the non-transitory computer-readable medium of claim 17, and the system of claim 27, respectively, wherein the first data portion is a logical page of data (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.). 

As per claims 9, 19, and 29, the modified teachings of Ziener with Owaida teaches the method of claim 7, the non-transitory computer-readable medium of claim 17, and the system of claim 27, respectively, further comprising: 
executing the first code portion by the first FPGA, wherein executing the first code portion causes the first FPGA to generate a first result based on the first data portion (e.g. Zeiner, see section 3, pages 4-6, which discloses each module may execute a query or a subset of query accelerator, based on the query execution plan.); and 
transmitting the first result to the computer system (e.g. Ziener, see section 1). 

As per claims 10, 20, and 30, the modified teachings of Ziener with Owaida teaches the method of claim 7, the non-transitory computer-readable medium of claim 17, and the system of claim 27, respectively, wherein the first code portion corresponds to an SQL operation (Ziener, see page 4, section 3, which discloses an incoming query is analyzed by an optimizer and the corresponding query execution plan is generated and processed by a component called reconfiguration manager, running on the host (e.g. computer system).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 25, 2021